GIBSON and HURST, JJ.,
concur in the rules of law announced in paragraphs 1, 2. and 4 of the syllabus, and in the opinion in so far as denying the protest to the levy made pursuant to chapter 27, S. L. 1933, and in so far as sustaining the protest to the levy to pay the telephone company judgment, but dissent to the rule of law announced in paragraph 3 of the syllabus, and to that part of the opinion denying protest to the levies to pay those parts of the judgment for sheriff’s fees and expenses.
RILEY, J., absent.